Exhibit 10.5
FORM OF GUARANTY
REVISION DATE 05/06/2005
     This Guaranty (“Guaranty”) is entered into to be effective as of April 24,
2009, by the undersigned person(s) (the “Guarantor” jointly and severally if
more than one), for the benefit of DEUTSCHE BANK BERKSHIRE MORTGAGE, INC., a
Delaware corporation (the “Lender”).
RECITALS
     A. [Borrowing Entity] (the “Borrower”) has requested that Lender make a
loan to Borrower in the amount of $[Loan Amount] (the “Loan”). The Loan will be
evidenced by a Multifamily Note from Borrower to Lender dated effective as of
the effective date of this Guaranty (the “Note”). The Note will be secured by a
Multifamily Mortgage, Deed of Trust, or Deed to Secure Debt dated effective as
of the effective date of the Note (the “Security Instrument”), encumbering the
Mortgaged Property described in the Security Instrument.
     B. As a condition to making the Loan to Borrower, Lender requires that the
Guarantor execute this Guaranty.
     NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and
in consideration thereof, Guarantor agrees as follows:
     1. Defined Terms. “Indebtedness,” “Loan Documents” and “Property
Jurisdiction” and other capitalized terms used but not defined in this Guaranty
shall have the meanings assigned to them in the Security Instrument.
     2. Scope of Guaranty.
          (a) Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to Lender:

  (i)   the full and prompt payment when due, whether at the Maturity Date or
earlier, by reason of acceleration or otherwise, and at all times thereafter, of
each of the following:

  (A)   a portion of the Indebtedness equal to zero percent (0%) of the original
principal balance of the Note (the “Base Guaranty”); and     (B)   in addition
to the Base Guaranty, all other amounts for which Borrower is personally liable
under Sections 9(c), 9(d) and 9(f) of the Note; and     (C)   all costs and
expenses, including reasonable Attorneys’ Fees and Costs incurred by Lender in
enforcing its rights under this Guaranty; and

  (ii)   the full and prompt payment and performance when due of all of
Borrower’s obligations under Sections 18 and 51 of the Security Instrument.

PAGE 1



--------------------------------------------------------------------------------



 



          (b) If the Base Guaranty stated in Section 2(a)(i)(A) is 100 percent
of the original principal balance of the Note, then (i) the Base Guaranty shall
mean and include the full and complete guaranty of payment of the entire
Indebtedness and the performance of all Borrower’s obligations under the Loan
Documents; and (ii) for so long as the Base Guaranty remains in effect (there
being no limit to the duration of the Base Guaranty unless otherwise expressly
provided in this Guaranty), the obligations guaranteed pursuant to
Sections 2(a)(i)(B), 2(a)(i)(C) and Section 3 shall be part of, and not in
addition to or in limitation of, the Base Guaranty.
     If the Base Guaranty stated in Section 2(a)(i)(A) is less than 100 percent
of the original principal balance of the Note, then this Section 2(b) shall be
completely inapplicable and shall be treated as if not a part of this Guaranty.
          (c) If Guarantor is not liable for the entire Indebtedness, then all
payments made by Borrower with respect to the Indebtedness and all amounts
received by Lender from the enforcement of its rights under the Security
Instrument and the other Loan Documents (except this Guaranty) shall be applied
first to the portion of the Indebtedness for which neither Borrower nor
Guarantor has personal liability.
     3. Additional Guaranty Relating to Bankruptcy.
          (a) Notwithstanding any limitation on liability provided for elsewhere
in this Guaranty, Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to Lender the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, the entire Indebtedness, in the event that:

  (i)   Borrower voluntarily files for bankruptcy protection under the United
States Bankruptcy Code; or     (ii)   Borrower voluntarily becomes subject to
any reorganization, receivership, insolvency proceeding, or other similar
proceeding pursuant to any other federal or state law affecting debtor and
creditor rights; or     (iii)   an order of relief is entered against Borrower
pursuant to the United States Bankruptcy Code or other federal or state law
affecting debtor and creditor rights in any involuntary bankruptcy proceeding
initiated or joined in by a “Related Party.”

          (b) For purposes of this Section, the term “Related Party” means:

  (i)   Borrower or Guarantor; and     (ii)   any person or entity that holds,
directly or indirectly, any ownership interest in or right to manage Borrower or
Guarantor, including without limitation, any shareholder, member or partner of
Borrower or Guarantor; and     (iii)   any person or entity in which any
ownership interest (direct or indirect) or right to manage is held by Borrower,
Guarantor or any partner, shareholder or member of, or any other person or
entity holding an interest in, Borrower or Guarantor; and     (iv)   any other
creditor of Borrower that is related by blood, marriage or adoption to Borrower,
Guarantor or any partner, shareholder or

PAGE 2



--------------------------------------------------------------------------------



 



      member of, or any other person or entity holding an interest in, Borrower
or Guarantor.

          (c) If Borrower, Guarantor or any Related Party has solicited
creditors to initiate or participate in any proceeding referred to in this
Section, regardless of whether any of the creditors solicited actually initiates
or participates in the proceeding, then such proceeding shall be considered as
having been initiated by a Related Party.
     4. Guarantor’s Obligations Survive Foreclosure. The obligations of
Guarantor under this Guaranty shall survive any foreclosure proceeding, any
foreclosure sale, any delivery of any deed in lieu of foreclosure, and any
release of record of the Security Instrument, and, in addition, the obligations
of Guarantor relating to Borrower’s obligations under Sections 18 and 51 of the
Security Instrument shall survive any repayment or discharge of the
Indebtedness. Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of or held title to the Mortgaged Property, Guarantor
shall have no obligation under this Guaranty relating to Borrower’s obligations
under Sections 18 and 51 of the Security Instrument after the date of the
release of record of the lien of the Security Instrument as a result of the
payment in full of the Indebtedness on the Maturity Date or by voluntary
prepayment in full.
     5. Guaranty of Payment and Performance. Guarantor’s obligations under this
Guaranty constitute an unconditional guaranty of payment and performance and not
merely a guaranty of collection.
     6. No Demand by Lender Necessary; Waivers by Guarantor. The obligations of
Guarantor under this Guaranty shall be performed without demand by Lender and
shall be unconditional regardless of the genuineness, validity, regularity or
enforceability of the Note, the Security Instrument, or any other Loan Document,
and without regard to any other circumstance which might otherwise constitute a
legal or equitable discharge of a surety, a guarantor, a borrower or a
mortgagor. Guarantor hereby waives, to the fullest extent permitted by
applicable law:
          (a) [subsections (a) and (b) for California properties only] any and
all benefits and defenses under California Civil Code Section 2810 and agrees
that by doing so Guarantor shall be liable even if Borrower had no liability at
the time of execution of the Note, the Security Instrument or any other Loan
Document, or thereafter ceases to be liable;
          (b) any and all benefits and defenses under California Civil Code
Section 2809 and agrees that by doing so Guarantor’s liability may be larger in
amount and more burdensome than that of Borrower;
          (c) the benefit of all principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms of this Guaranty and
agrees that Guarantor’s obligations shall not be affected by any circumstances,
whether or not referred to in this Guaranty, which might otherwise constitute a
legal or equitable discharge of a surety, a guarantor, a borrower or a
mortgagor;
          (d) the benefits of any right of discharge under any and all statutes
or other laws relating to a guarantor, a surety, a borrower or a mortgagor, and
any other rights of a surety, a guarantor, a borrower or a mortgagor under such
statutes or laws;
          (e) diligence in collecting the Indebtedness, presentment, demand for
payment, protest, all notices with respect to the Note and this Guaranty which
may be required by statute, rule of law or otherwise to preserve Lender’s rights
against Guarantor under this Guaranty, including, but not limited to, notice of
acceptance, notice of any amendment of the Loan Documents, notice of the
occurrence of any default or Event of Default, notice of intent to

PAGE 3



--------------------------------------------------------------------------------



 



accelerate, notice of acceleration, notice of dishonor, notice of foreclosure,
notice of protest, and notice of the incurring by Borrower of any obligation or
indebtedness;
          (f) all rights to cause a marshalling of the Borrower’s assets or to
require Lender to (i) proceed against Borrower or any other guarantor of
Borrower’s payment or performance with respect to the Indebtedness (an “Other
Guarantor”), (ii) if Borrower or any Other Guarantor is a partnership, proceed
against any general partner of Borrower or any Other Guarantor, (iii) proceed
against or exhaust any collateral held by Lender to secure the repayment of the
Indebtedness, or (iv) pursue any other remedy it may now or hereafter have
against Borrower, or, if Borrower is a partnership, any general partner of
Borrower, [including any and all benefits under California Civil Code
Sections 2845, 2849 and 2850] [for California properties only]; and
          (g) any right to revoke this Guaranty as to any future advances by
Lender under the terms of the Security Instrument to protect Lender’s interest
in the Mortgaged Property.
     7. Modification of Loan Documents. At any time or from time to time and any
number of times, without notice to Guarantor and without affecting the liability
of Guarantor, Lender may:
          (a) extend the time for payment of the principal of or interest on the
Indebtedness or renew the Indebtedness in whole or in part;
          (b) extend the time for Borrower’s performance of or compliance with
any covenant or agreement contained in the Note, the Security Instrument or any
other Loan Document, whether presently existing or hereinafter entered into, or
waive such performance or compliance;
          (c) accelerate the Maturity Date of the Indebtedness as provided in
the Note, the Security Instrument, or any other Loan Document;
          (d) with Borrower, modify or amend the Note, the Security Instrument,
or any other Loan Document in any respect, including, but not limited to, an
increase in the principal amount; and/or
          (e) modify, exchange, surrender or otherwise deal with any security
for the Indebtedness or accept additional security that is pledged or mortgaged
for the Indebtedness.
     8. Joint and Several Liability. The obligations of Guarantor (and each
party named as a Guarantor in this Guaranty) and any Other Guarantor shall be
joint and several. Lender, in its sole and absolute discretion, may:
          (a) bring suit against Guarantor, or any one or more of the parties
named as a Guarantor in this Guaranty, and any Other Guarantor, jointly and
severally, or against any one or more of them;
          (b) compromise or settle with Guarantor, any one or more of the
parties named as a Guarantor in this Guaranty, or any Other Guarantor, for such
consideration as Lender may deem proper;
          (c) release one or more of the parties named as a Guarantor in this
Guaranty, or any Other Guarantor, from liability; and

PAGE 4



--------------------------------------------------------------------------------



 



          (d) otherwise deal with Guarantor and any Other Guarantor, or any one
or more of them, in any manner, and no such action shall impair the rights of
Lender to collect from Guarantor any amount guaranteed by Guarantor under this
Guaranty.
     9. Subordination of Borrower’s Indebtedness to Guarantor. Any indebtedness
of Borrower held by Guarantor now or in the future is and shall be subordinated
to the Indebtedness and Guarantor shall collect, enforce and receive any such
indebtedness of Borrower as trustee for Lender, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty.
     10. Waiver of Subrogation. Guarantor shall have no right of, and hereby
waives any claim for, subrogation or reimbursement against Borrower or any
general partner of Borrower by reason of any payment by Guarantor under this
Guaranty, whether such right or claim arises at law or in equity or under any
contract or statute, until the Indebtedness has been paid in full and there has
expired the maximum possible period thereafter during which any payment made by
Borrower to Lender with respect to the Indebtedness could be deemed a preference
under the United States Bankruptcy Code.
     11. Preference. If any payment by Borrower is held to constitute a
preference under any applicable bankruptcy, insolvency, or similar laws, or if
for any other reason Lender is required to refund any sums to Borrower, such
refund shall not constitute a release of any liability of Guarantor under this
Guaranty. It is the intention of Lender and Guarantor that Guarantor’s
obligations under this Guaranty shall not be discharged except by Guarantor’s
performance of such obligations and then only to the extent of such performance.
     12. Financial Statements. Guarantor, from time to time upon written request
by Lender, shall deliver to Lender such financial statements as Lender may
reasonably require.
     13. Assignment. Lender may assign its rights under this Guaranty in whole
or in part and upon any such assignment, all the terms and provisions of this
Guaranty shall inure to the benefit of such assignee to the extent so assigned.
The terms used to designate any of the parties herein shall be deemed to include
the heirs, legal representatives, successors and assigns of such parties, and
the term “Lender” shall also include any lawful owner, holder or pledgee of the
Note. Reference in this Guaranty to “person” or “persons” shall be deemed to
include individuals and entities.
     14. Complete and Final Agreement. This Guaranty and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral
agreements. There are no unwritten oral agreements between the parties. All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Guaranty and the other Loan
Documents. Guarantor acknowledges that Guarantor has received a copy of the Note
and all other Loan Documents. Neither this Guaranty nor any of its provisions
may be waived, modified, amended, discharged, or terminated except by a writing
signed by the party against which the enforcement of the waiver, modification,
amendment, discharge, or termination is sought, and then only to the extent set
forth in that writing.
     15. Governing Law. This Guaranty shall be governed by and enforced in
accordance with the laws of the Property Jurisdiction, without giving effect to
the choice of law principles of the Property Jurisdiction that would require the
application of the laws of a jurisdiction other than the Property Jurisdiction.
     16. Jurisdiction; Venue. Guarantor agrees that any controversy arising
under or in relation to this Guaranty may be litigated in the Property
Jurisdiction, and that the state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies which shall arise under or in relation to this Guaranty. Guarantor

PAGE 5



--------------------------------------------------------------------------------



 



irrevocably consents to service, jurisdiction and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing herein is
intended to limit Lender’s right to bring any suit, action or proceeding
relating to matters arising under this Guaranty against Guarantor or any of
Guarantor’s assets in any court of any other jurisdiction.
     17. Guarantor’s Interest in Borrower. Guarantor represents to Lender that
Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material financial benefit from the
making of the Loan.
     18. [For California properties only] [California Waiver Provisions. To the
extent any special California provision in this section is inconsistent with any
other section of this Guaranty, the provision set forth below shall control.
          (a) Guarantor understands that the exercise by Lender of certain
rights and remedies contained in the Security Instrument (such as a nonjudicial
foreclosure sale) may affect or eliminate Guarantor’s right of subrogation
against Borrower and that Guarantor may therefore incur a partially or totally
nonreimburseable liability under this Guaranty. Nevertheless, Guarantor hereby
authorizes and empowers Lender to exercise, in its sole and absolute discretion,
any right or remedy, or any combination thereof, which may then be available,
since it is the intent and purpose of Guarantor that the obligations under this
Guaranty shall be absolute, independent and unconditional under any and all
circumstances. Guarantor expressly waives:

  (i)   any defense (which defense, if Guarantor had not given this waiver,
Guarantor might otherwise have) to a judgment against Guarantor by reason of a
nonjudicial foreclosure;     (ii)   any and all benefits under

  (A)   California Code of Civil Procedure Section 580a (which Section, if
Guarantor had not given this waiver, would otherwise limit Guarantor’s liability
after a nonjudicial foreclosure sale to the difference between the obligations
of Guarantor under this Guaranty and the fair market value of the property or
interests sold at such nonjudicial foreclosure sale),     (B)   California Code
of Civil Procedure Sections 580b and 580d (which Sections, if Guarantor had not
given this waiver, would otherwise limit Lender’s right to recover a deficiency
judgment with respect to purchase money obligations and after a nonjudicial
foreclosure sale, respectively), and     (C)   California Code of Civil
Procedure Section 726 (which Section, if Guarantor had not given this waiver,
among other things, would otherwise require Lender to exhaust all of its
security before a personal judgment could be obtained for a deficiency).

          (b) Notwithstanding any foreclosure of the lien of the Security
Instrument, whether by the exercise of the power of sale contained in the
Security Instrument, by an action for judicial foreclosure or by Lender’s
acceptance of a deed in lieu of foreclosure, Guarantor shall remain bound under
this Guaranty.

PAGE 6



--------------------------------------------------------------------------------



 



          (c) In accordance with Section 2856 of the California Civil Code,
Guarantor also waives any right or defense based upon an election of remedies by
Lender, even though such election (e.g., nonjudicial foreclosure with respect to
any collateral held by Lender to secure repayment of the Indebtedness) destroys
or otherwise impairs the subrogation rights of Guarantor or the right of
Guarantor (after payment of the obligations guaranteed by Guarantor under this
Guaranty) to proceed against Borrower for reimbursement, or both, by operation
of Section 580d of the Code of Civil Procedure or otherwise.
          (d) In accordance with Section 2856 of the California Civil Code,
Guarantor waives any and all other rights and defenses available to Guarantor by
reason of Sections 2787 through 2855, inclusive, of the California Civil Code,
including any and all rights or defenses Guarantor may have by reason of
protection afforded to Borrower with respect to any of the obligations of
Guarantor under this Guaranty pursuant to the antideficiency or other laws of
the State of California limiting or discharging Borrower’s Indebtedness,
including Sections 580a, 580b, 580d, and 726 of the California Code of Civil
Procedure.
          (e) In accordance with Section 2856 of the California Civil Code,
Guarantor agrees to withhold the exercise of any and all subrogation and
reimbursement rights against Borrower, against any other person, and against any
collateral or security for the Indebtedness, including any such rights pursuant
to Sections 2847 and 2848 of the California Civil Code, until the Indebtedness
has been indefeasibly paid and satisfied in full, all obligations owed to Lender
under the Loan Documents have been fully performed, and Lender has released,
transferred or disposed of all of its right, title and interest in such
collateral or security.]
     19. Residence; Community Property Provision.
          (a) Guarantor represents and warrants that his/her state of residence
is N/A.
          (b) Guarantor warrants and represents that s/he is: N/A.
          [                    ] single
          [                    ] married
     20. GUARANTOR AND LENDER EACH (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP BETWEEN
THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND
(B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT
THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE
BENEFIT OF COMPETENT LEGAL COUNSEL.
     ATTACHED EXHIBIT. The following Exhibit is attached to this Guaranty:

         
þ
  Exhibit A   Modifications to Guaranty

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative.

PAGE 7



--------------------------------------------------------------------------------



 



            AVALONBAY COMMUNITIES, INC., a
Maryland corporation
      By:   /s/ Joanne M. Lockridge         Joanne M. Lockridge        Senior
Vice President-Finance     

[For California properties only] [CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT
 

             
State of
 
       
County of
 
       
On
 
before me, 
,
 
DATE
  NAME, TITLE OF OFFICER — E.G., “JANE DOE, NOTARY PUBLIC
personally appeared
,
 
    NAME(S) OF SIGNER(S)

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that she
executed the same in her authorized capacity, and that by her signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                        Signature of Notary]         

PAGE 8



--------------------------------------------------------------------------------



 



         

Name and Address of Guarantor:

     
Name:
Address:
  AvalonBay Communities, Inc.
2900 Eisenhower Avenue, Suite 300
Alexandria, Virginia 22314

PAGE 9



--------------------------------------------------------------------------------



 



EXHIBIT A
MODIFICATIONS TO GUARANTY
The following modifications are made to the text of the Guaranty that precedes
this Exhibit:

1.   Section 2(a)(i)(B) is restated in its entirety as follows:

  (B)   in addition to the Base Guaranty, all other amounts for which Borrower
is personally liable under Sections 9(c), and 9(f) of the Note; and

2.   Section 2(a)(ii) is deleted in its entirety.   3.   Section 3 is deleted in
its entirety.   4.   Section 4 is modified by inserting a period after the words
“Security Instrument” the first time they appear in Section, and deleting the
remainder of the Section.   5.   Section 6 is modified by inserting “, except as
set forth herein and in the other Loan Documents” after “by Lender” in the first
sentence.   6.   Section 6(e) is modified by inserting “, except as set forth
herein and in the other Loan Documents” before the semi-colon.   7.  
[Intentionally omitted.]   8.   Section 7(d) is modified by inserting “but
expressly excluding Section 9 of the Note or any other provision of the Loan
Documents that impacts Section 9 of the Note” before the semi-colon.   9.  
Section 11 is modified by inserting “and Lender actually refunds the same” after
the words “sums to Borrower” in the first sentence.   10.   Section 12 is
deleted in its entirety and replaced with the following:

  12.   Financial Statements. Guarantor, annually upon written request by
Lender, shall deliver to Lender Guarantor’s annual financial statements. In
addition, following an Event of Default, Guarantor shall provide to Lender such
additional financial statements as Lender may reasonably require.

11.   Section 16 is modified by:       changing “may” to “shall” in the first
sentence;       inserting “exclusive” before “jurisdiction” the last time it
appears in the first sentence;       inserting “and Lender” after “Guarantor” in
second sentence; and       and       deleting the last sentence and replacing it
with — “Nothing in this Section 16 is intended to limit Lender’s right to remove
a matter to federal court within the Property Jurisdiction.”.

PAGE A-1



--------------------------------------------------------------------------------



 



12.   Section 17 is modified by adding the following to the end of the Section:
      “Guarantor will maintain its interest in Borrower during the term of the
Loan as provided in the Security Instrument. In addition, until the Indebtedness
is paid in full, Guarantor shall maintain its existence as a Maryland
corporation in good standing, exercising each extension of the term of its
existence as necessary to do so.”

13.   A new Section 21 is added, reading as follows:       “21. The obligations
of Guarantor shall not be impaired or in any way limited by (i) any action taken
by Lender to enforce its rights under or realize upon collateral for any of the
“Loans” as defined in the Master Cross-Collateralization Agreement dated the
same date as this Guaranty among Lender and the Borrowers identified therein
(the “Cross-Collateralization Agreement”), (ii) the fact that Lender may be
seeking to realize upon some but not all of the collateral for the “Loans” as
defined in the Cross-Collateralization Agreement, or (iii) the exercise or not,
concurrently, consecutively or otherwise, of any of the rights or remedies
available to Lender under the Cross-Collateralization Agreement or applicable
law.”

PAGE A-2